Case: 21-60469     Document: 00516060477         Page: 1     Date Filed: 10/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 19, 2021
                                  No. 21-60469
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Torenda Whitmore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:08-CR-130-3


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Torenda Whitmore, federal prisoner # 15123-043, was convicted by a
   jury of two counts of kidnapping, in violation of 18 U.S.C. § 1201(a)(1), for
   which she is serving concurrent 292-month terms of imprisonment.
   Whitmore now challenges the district court’s denial of her second motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60469      Document: 00516060477          Page: 2   Date Filed: 10/19/2021




                                    No. 21-60469


   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). She argues that
   her chronic medical conditions, which put her at greater risk of COVID-19
   complications, combined with her inability to protect herself adequately
   while incarcerated, present extraordinary and compelling reasons for her
   release. Additionally, she contends that she does not pose a danger to the
   community and that the likelihood she would reoffend is nonexistent.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. See United States
   v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021); United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).        The district court concluded that
   Whitmore was not entitled to an early release because her medical
   conditions, coupled with her generalized fear of COVID-19, did not
   constitute extraordinary and compelling reasons and further because the 18
   U.S.C. § 3553(a) factors weighed against her release. Whitmore fails to show
   that the district court abused its discretion in weighing the § 3553(a) factors
   and denying her motion. See Chambliss, 948 F.3d at 693-94.
          Accordingly, the order of the district court is AFFIRMED.




                                         2